Citation Nr: 1417969	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  08-08 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disability, to include gastroenteritis and chronic diarrhea. 

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for heart disability, claimed as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1973 and from January 1974 to December 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

Recently, the United States Court of Appeals for Veterans Claims (Court) issued a decision that held the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the gastrointestinal issue on appeal.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in September 2009.  A transcript of that hearing is associated with the claims files. 

When this appeal was previously before the Board in January 2010, the Board remanded the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), gastroenteritis, hypertension, and heart disability for additional development.  In a May 2011 rating decision, the originating agency granted service connection for PTSD effective July 21, 2005.  The case has been returned to the Board for further appellate consideration.  

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hypertension and heart disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's gastrointestinal disability, diagnosed as gastrointestinal chronic diarrhea, is related to his service-connected diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for service connection for gastrointestinal disability, diagnosed as gastrointestinal chronic diarrhea, as secondary to service-connected diabetes mellitus type II, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

II.  Service Connection for Gastrointestinal Disability

The Veteran seeks service connection for gastrointestinal disability.  He argues, inter alia, that this condition is due to medication that he is prescribed to treat his service-connected diabetes mellitus type II.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran's available service treatment records document one episode in December 1971 of nausea and vomiting, and the impression upon examination was viral syndrome.  The report of the separation examination dated in June 1973 reflects normal clinical evaluation.   

In his July 2005 claim, the Veteran indicated that he was claiming "gastroenteritis stomach problems."  

VA treatment records show that the Veteran was evaluated in June 2003 for complaints of abdominal cramps of 3 to 4 days duration.  Upon physical examination, the diagnosis was gastroenteritis.  

Subsequent VA treatment records dated during the course of the appeal reveal that the Veteran's mental health and primary care treatment providers have noted the Veteran's ongoing complaints of diarrhea.  

During the September 2009 hearing before the undersigned, the Veteran testified that his claimed disability involved nervousness with his stomach when he is around people or in situations where someone else is controlling his actions, such as when riding as a passenger in a vehicle.  The Veteran said that he first began experiencing gastrointestinal symptoms upon his return home after his discharge from military service.  

In October 2009, the Veteran's primary care treatment provider noted that the Veteran was prescribed Metformin for his diabetes mellitus and was experiencing chronic diarrhea.  At that time, the provider decreased the dosage of Metformin and increased the dosage of another medication.

Report of VA examination contained in Virtual VA indicates that the Veteran was evaluated for his digestive complaints in August 2011.  The examiner reviewed the claims files, interviewed the Veteran, and performed a physical examination.  The Veteran reported that he has had "an upset stomach" since the late 1970s or early 1980s.  He further stated that he began experiencing "stomach irritation" around 2003 that is due to his service-connected diabetes and PTSD medications.  The examiner noted that there is documentation in the Veteran's VA treatment records that some of his gastrointestinal upset may be related to his medications.  The Veteran also reported that when he is around people, he gets "sick."  The examiner rendered a diagnosis of gastroenteritis, which was noted to have been diagnosed in 2003 by the Veteran's provider.  

The Veteran was provided another VA stomach conditions examination in December 2011.  The examiner indicated that the Veteran had diagnoses of status post gastroenteritis in 2003 and gastrointestinal chronic diarrhea, diagnosed in 2003.  The Veteran reported that he had had chronic diarrhea since taking the medication Metformin and he has not undergone any further testing as the diarrhea was attributed to the medication.  The examiner noted that the Veteran also had a diagnoses of gastroenteritis in 2003 which is also documented.  The Veteran stated that he had trouble with nausea and vomiting upon return from service but what he has today is different and he feels it is attributed to his diabetes mellitus type II.  While the examiner opined that gastroenteritis is less likely than not incurred in or caused by an in-service injury, event, or illness, or proximately due to or the result of a service-connected condition, the examiner indicated that the Veteran has been diagnosed with chronic diarrhea from his Metformin, as noted in his VA progress notes.  The examiner also indicated that the side effects of Metformin include gastrointestinal complaints such as diarrhea and nausea/vomiting.  

After a careful review of the evidence the Board finds that entitlement to service connection for gastrointestinal disability, diagnosed as gastrointestinal chronic diarrhea, as secondary to service-connected diabetes mellitus type II, is warranted here.  

The medical evidence of record, including VA treatment and examination reports, documents that the Vetearn is currently diagnosed with gastrointestinal chronic diarrhea.  The Board has accepted the Veteran's account of having experienced gastrointestinal symptoms during the period of this claim.  In this regard, the Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In October 2009, the Veteran's primary care treatment provider noted that the Veteran's chronic diarrhea was related to his prescribed diabetes mellitus medication, Metformin. Likewise, the December 2011 VA examiner observed that the Veteran has been diagnosed with chronic diarrhea from his Metformin, and indicated that the side effects of Metformin include gastrointestinal complaints such as diarrhea and nausea/vomiting.  Thus, the record adequately establishes that the Veteran has experienced gastrointestinal chronic diarrhea, due to his service-connected diabetes mellitus type II.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for gastrointestinal disability, diagnosed as gastrointestinal chronic diarrhea, is warranted.  U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for gastrointestinal disability, diagnosed as gastrointestinal chronic diarrhea, is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims for entitlement to service connection for hypertension and heart disability are decided.

The Veteran has alleged that his claimed hypertension is secondary to his service-connected diabetes mellitus.  

The Veteran was provided a VA examination to evaluate his claimed hypertension in February 2006.  The examiner opined that the diagnosed hypertension is less likely than not secondary to diabetes since there is normal excretion of microalbumin in the urine.  

The Veteran underwent another VA examination in August 2011.  The examiner noted during the examination that the Veteran's diagnosis of type II diabetes antedates the diagnosis of hypertension by at least five years.  Therefore, his hypertension is not at least as likely as not due to his service-connected type II diabetes mellitus.  

The Board finds that the February 2006 and August 2011 examination reports are inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the examiners did not specifically discuss whether the Veteran's current hypertension was aggravated by his service-connected diabetes mellitus type II.  A VA examination to address this medical question is necessary.  See 38 U.S.C.A. § 5103A.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Prior to any examination, all outstanding, pertinent medical records should be obtained and associated with the record.

Additionally, as noted by the Veteran's representative, the Board observes that in the January 2010 remand, the Board directed that after completing the requested development, the RO or the Appeals Management Center (AMC) was to adjudicate on a de novo basis the issues of entitlement to service connection for hypertension (direct and secondary) and heart disability (direct and secondary).  If any benefit sought on appeal was not granted to the Veteran's satisfaction, the RO or the AMC was to furnish to the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them the requisite opportunity to respond before the case was returned to the Board for further appellate action.

While the AMC issued an SSOC in January 2012, it does not appear that the issues of entitlement to service connection for hypertension (direct and secondary) and heart disability (direct and secondary) were adjudicated on a de novo basis.  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance. Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the appeal must again be remanded for compliance with the Board's January 2012 remand directives.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with the appropriate expertise to determine whether it is at least as likely as not that hypertension was caused or aggravated by his service-connected diabetes mellitus type II.  The claims files and any pertinent evidence in Virtual VA or VBMS that is not contained in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probable) that hypertension was caused or permanently worsened by the Veteran's diabetes mellitus type II. 

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should adjudicate on a de novo basis the issues of entitlement to service connection for hypertension (direct and secondary) and heart disability (direct and secondary).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
 
No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


